Citation Nr: 0327270	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-14 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

In March 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana, denied the 
veteran's claim of service connection for a bilateral knee 
condition.  A previous decision had been issued in August 
1994; however, the veteran submitted new evidence subsequent 
to the issuance necessitating the March 1995 decision.  The 
veteran did not initiate an appeal.  

In March 2002, the veteran filed a request to reopen his 
claim of service connection for a bilateral knee condition.  
In July 2002, the RO denied the veteran's claim of service 
connection.  The veteran duly appealed.  

The reopened issue of service connection for a bilateral knee 
condition will be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  The RO has completed sufficient development to address 
the limited issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
bilateral knee condition.

2.  In a March 1995 rating decision, the RO denied the 
veteran's claim of service connection for a bilateral knee 
condition, based on the findings that that the service 
medical records failed to substantiate the veteran's 
contention of an injury to the knees during service, and that 
the medical evidence submitted did not provide continuity of 
medical treatment to the knees from the date of separation of 
service.

3.  Evidence received since the March 1995 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.



CONCLUSIONS OF LAW

1.  The March 1995 denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d) (2003); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2002).

2.  New and material evidence has been received since the 
March 1995 denial, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. 

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the favorable new and material 
evidence decision, further discussion of VCAA is not 
necessary at this point.

I.  Factual Background

A review of the record shows that the veteran filed his 
initial claim in May 1994 for service connection for a 
bilateral knee condition.  Evidence of record at the time of 
the March 1995 denial included service medical records, a DD 
Form 214, and private medical records dated from January 1983 
to August 1994.  In March 1995, the RO denied the veteran's 
claim of service connection on the basis that the medical 
evidence failed to show continuity of medical treatment, and 
that service medical records failed to support the veteran's 
contention that he injured his knees while in service.  The 
veteran was notified of, but did not appeal, the adverse 
determination.

Service medical records show that in April 1951, the veteran 
sustained a contusion to his right knee when he fell 15 feet 
during combat.  A fracture was ruled out and there was no 
effusion.  

The veteran's DD Form 214 shows that he had almost two years 
in the Korean War and was awarded the Combat Infantryman 
Badge (CIB).  

Private medical records dated in December 1983 noted the 
veteran's complaint of left knee pain due to an injury 
sustained 4 to 5 weeks prior.  Physical examination revealed 
that the knee was swollen.

Private medical records dated in April 1994 reveal complaints 
of pain in his right knee due to a twisting a month prior.  
The veteran also stated that he incurred an injury during 
active duty service in which he fell of a cliff and landed on 
his hands and knees.  Upon X-ray examination of the right 
knee, the examiner diagnosed significant collapse of the 
medial compartment consistent with medical compartment 
degenerative arthritis.

In June 1994, the veteran, again, complained of pain in his 
right knee due to twisting it three months prior.  The 
examiner diagnosed degenerative arthritis.

In August 1994, the veteran consulted a private physician 
complaining of pain in his left knee.  The veteran described 
falling off a cliff while in service and landing on both 
knees and both hands.  An X-ray examination revealed medical 
compartment collapse.  The physician's impression was medical 
compartment arthritis of the knee, bilateral.  

In March 2002, the veteran filed a claim to reopen for 
entitlement to service connection for a bilateral knee 
condition.  In support of his claim, the veteran submitted 
private medical records dated July 1999 through March 2002 
relating to complaints of pain and treatment to both knees, 
and letters dated in April 1951 he wrote to his wife during 
service.  The letters detailed the in-service incident in 
which the veteran fell from a 15 foot cliff while in combat, 
and subsequent treatment thereto.

In July 2002, the RO denied the veteran's claim on the basis 
that there was no new and material evidence linking the 
veteran's condition to an injury or disease incurred in or 
aggravated by active duty service.  The veteran duly appealed 
this decision.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New regulations, applicable to claims filed on or after 
August 29, 2001, redefine new and material evidence and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003).  The veteran's claim to reopen 
was received in March 2002, therefore, the amended 
regulations apply.  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).


III.  Analysis

The veteran submitted his initial claim for service 
connection in May 1994.  In March 1995 the RO notified the 
veteran that service connection was denied on the finding 
that the medical evidence failed to show continuity of 
medical treatment, and that service medical records failed to 
support the veteran's contention that he injured his knees 
while in service.  The veteran did not initiate an appeal.  
Therefore, the RO's decision of March 1995 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The service medical records provide support for the veteran's 
contention that he sustained an injury to his right knee 
during combat while in service.  In subsequent medical 
records, the veteran contends that he injured both knees 
during the in-service incident.  Additionally, the veteran 
submitted his correspondence to his wife, dated in April 
1951, detailing the in-service injury and subsequent 
treatment.  The veteran has also provided updated private 
medical records dated July 1999 through March 2002.  Such 
information is vital to the veteran's claim and is new and 
material within the meaning of VA regulations.  38 C.F.R. 
§ 3.156(a).  The claim, therefore, is reopened.  38 U.S.C.A. 
§ 5108.  To that extent only, the appeal is allowed.

For reasons described in further detail below, additional 
development on the veteran's claim is warranted.  The 
reopening of the veteran's claim, therefore, represents only 
a partial grant of the benefits sought on appeal.


ORDER

As new and material evidence has been received, the claim for 
service connection for a bilateral knee condition is 
reopened.  To that extent only, the appeal is granted at the 
present time.


REMAND

The Board has determined that an examination addressing the 
etiology of the veteran's bilateral knee condition is 
warranted.  The service records reveal that the veteran 
sustained a right knee injury during combat when he fell 15 
feet.  Subsequent private medical records provided the 
veteran's contentions that he injured both knees upon falling 
off of the cliff.  The veteran has not been afforded a VA 
medical examination to date for the specific purpose of 
determining whether the claimed bilateral knee condition is 
etiologically related to service.  The Board finds that such 
an examination is necessary.

Additionally, the Board observes that the RO must comply with 
the VCAA to notify the veteran of information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  


Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed bilateral knee condition.  
The RO should forward the veteran's 
claims file to the VA examiner.  This 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's right and left 
knee disabilities are related to his 
fall in service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  The RO should review the examiner's 
report to ensure that all questions posed 
in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a new 
examination or obtaining additional 
medical records), such development should 
also be accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

5.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a bilateral knee 
condition.  In this issuance, the RO 
should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



